Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Andrew Rieb appeals the district court’s order denying his motion to order the production of prison records for the purpose of reopening the time to appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rieb v. Stevenson, No. 1:09-cv-02642-RMG (D.S.C. May 29, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.